DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (Figures 1, 23-24) readable on claims 1-11 in the reply filed on 10/14/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Claim 1 (line 11), “a plurality of the captured images” should be changed to --a plurality of captured images--.
Claim 1 (lines 11-20), “when a second photographing direction or a partial angle view of a second image is included within a range of a first angle of view in a first photographing direction of a first image or within a range of a threshold angle of view extended out of the rage of the first angle of view, and
the first image selected or a first graphic indicating the first image based on a user operation is displayed on a background region corresponding to a predetermined range of angle of view within the display screen, and”
should be changed to 
--when a second photographing direction or a partial angle view of a second image is included within a range of a first angle of view in a first photographing direction of a first image or within a range of a threshold angle of view extended out of the rage of the first angle of view, 
the first image selected or a first graphic indicating the first image based on a user operation is displayed on a background region corresponding to a predetermined range of angle of view within the display screen, and--.
Claim 1 (line 20), “the second” should be changed to --the second image--.
Claim 2 (lines 9-10), “the photographing direction of the first image” should be changed to --the first photographing direction of the first image--.
Claim 2 (lines 12-13), “the photographing direction of the second image” should be changed to   --the second photographing direction of the second image--.
Claim 3 (lines 4-5), “an electron zooming magnification” should be changed to --an electronic zooming magnification--.
Claim 3 (line 6), “an image capture element, and,” should be changed to --an image capture element, and--.
Claim 6 (line 2), “a plurality of the second images” should be changed to --a plurality of second images--. 
Claim 6 (line 3), “the positional relation” should be changed to --the positional relationship--.
Claim 6 (line 3), “the same region” should be changed to --a same region--.
Claim 6 (line 5), “second graphic, and,” should be changed to --second graphic, and--.
Claim 6 (line 8), “the plurality of the second images” should be changed to --the plurality of second images--.
Claim 8 (line 2), “the image capturing” should be changed to --an image capturing--.
Claim 8 (line 3), “the photographing” should be changed to --a photographing--.
Claim 9 (line 5), “angles of view” should be changed to --angle of view--.
Claim 10 (line 4), “less than 360o, and,” should be changed to --less than 360o, and--.
Claim 11 (line 12), “a plurality of the captured images” should be changed to --a plurality of captured images--.
Claim 11 (lines 12-20), “when a second photographing direction or a partial angle view of a second image is included within a range of a first angle of view in a first photographing direction of a first image or within a range of a threshold angle of view extended out of the rage of the first angle of view, and
the first image selected or a first graphic indicating the first image based on a user operation is displayed on a background region corresponding to a predetermined range of angle of view within the display screen, and”
should be changed to 
--when a second photographing direction or a partial angle view of a second image is included within a range of a first angle of view in a first photographing direction of a first image or within a range of a threshold angle of view extended out of the rage of the first angle of view, 
the first image selected or a first graphic indicating the first image based on a user operation is displayed on a background region corresponding to a predetermined range of angle of view within the display screen, and--.
	Claims 2-10 are objected as being dependent from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 4) recites limitation “the image;” it is unclear that limitation “the image” recited in claim 1 (line 4) refers to limitation “a still image” recited in claim 1 (lines 2-3) or limitation “a motion image” recited in claim 1 (line 3).
Claim 1 (line 8) recites limitation “the image;” it is unclear that limitation “the image” recited in claim 1 (line 8) refers to limitation “the image” recited in claim 1 (line 4) or limitation “a still image” recited in claim 1 (lines 2-3) or limitation “a motion image” recited in claim 1 (line 3).
Claim 1 (line 9) recites limitation “the image;” it is unclear that limitation “the image” recited in claim 1 (line 9) refers to limitation “the image” recited in claim 1 (line 4) or limitation “a still image” recited in claim 1 (lines 2-3) or limitation “a motion image” recited in claim 1 (line 3).
Claim 1 (line 22) recites limitation “the photographing direction;” it is unclear that limitation “the photographing direction” recited in claim 1 (line 22) refers to limitation “a first photographing direction” recited in claim 1 (lines 13-14) or limitation “a second photographing direction” recited in claim 1 (lines 11-12) or limitation “a photographing direction” recited in claim 1 (line 8).
Claim 2 (line 11) recites limitation “a shrunk image;” it is unclear that limitation “a shrunk image” recited in claim 2 (line 11) is the same or different from limitation “a shrunk image” recited in claim 2 (line 8).
Claim 7 (line 5) recites limitation “the plurality of images;” it is unclear that limitation “the plurality of images” recited in claim 7 (line 5) is the same or different from limitation “a plurality of the captured images” recited in claim 1 (line 11).
Claim 11 (line 5) recites limitation “the image;” it is unclear that limitation “the image” recited in claim 11 (line 5) refers to limitation “a still image” recited in claim 1 (line 2) or limitation “a motion image” recited in claim 11 (lines 2-3).
Claim 11 (line 9) recites limitation “the image;” it is unclear that limitation “the image” recited in claim 11 (line 9) refers to limitation “the image” recited in claim 11 (line 5) or limitation “a still image” recited in claim 11 (line 2) or limitation “a motion image” recited in claim 11 (lines 2-3).
Claim 11 (line 10) recites limitation “the image;” it is unclear that limitation “the image” recited in claim 11 (line 10) refers to limitation “the image” recited in claim 11 (line 5) or limitation “a still image” recited in claim 11 (line 2) or limitation “a motion image” recited in claim 11 (lines 2-3).
Claim 11 (line 22) recites limitation “the photographing direction;” it is unclear that limitation “the photographing direction” recited in claim 11 (line 22) refers to limitation “a first photographing direction” recited in claim 11 (lines 14-15) or limitation “a second photographing direction” recited in claim 11 (lines 12-13) or limitation “a photographing direction” recited in claim 11 (line 9).

Claims 2-10 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (JP 2010-252258) in view of Takahashi (US 2014/0125814).
Regarding claim 1, Tsunekawa et al. discloses an image capturing apparatus comprising:
an image capture part (imaging unit 11, figure 1, paragraphs [0020]-[0021]) acquiring image data by capturing a still image or a motion image; and 
a display part (display part 27, figure 1, paragraphs [0020], [0024]-[0026]) reproducing/displaying the image on a display screen based on the image data, 
in a plurality of the captured images, when a second photographing direction or a partial angle view of a second image is included within a range of a first angle of view in a first photographing direction of a first image (when the optical zoom magnification is not changed during shooting the still images ST1 which is a wide-angle image and ST2 which is a narrow-angle image, figures 5, 15, paragraphs [0071]-[0073], [0080]-[0084]) or within a range of a threshold angle of view extended out of the range of the first angle of view, 
the first image selected or a first graphic indicating the first image based on a user operation is displayed on a background region corresponding to a predetermined range of angle of view within the display screen (figures 5, 15, paragraphs [0071]-[0073], [0080]-[0084]), and the second image or a second graphic indicating the second image is displayed in a positional relationship corresponding to the photographing direction (figures 5, 15, paragraphs [0071]-[0073], [0080]-[0084]).
Tsunekawa et al. fails to disclose wherein first information is acquired, the first information including at least either an azimuth angle or an elevation angle as a photographing direction of the image and at least either an angle of view of the image or angle-of-view related information capable of calculating the angle of view.
However, Takahashi discloses wherein first information is acquired, the first information including at least either an azimuth angle or an elevation angle as a photographing direction of the image and at least either an angle of view of the image or angle-of-view related information capable of calculating the angle of view (Takahashi discloses the azimuth detecting unit 219 detects an azimuth angle φ, tilt angle detecting unit 218 detects an elevation angle θ, angle-of-view calculating unit 227c calculates angle-of-view of the imaging apparatus 1, figures 3, 8, 10A-10C, 13-14, paragraphs [0051], [0062], [0089][-[0091], [0106]-[0107], [0115]-[0117]).
Therefore, it would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to modify the device in Tsunekawa et al. by the teaching Takahashi in order to detect an azimuth angle φ, and an elevation angle θ. Doing so, it is possible calculate simply and easily the coordinates of the target position and the coordinates of the angle-of-view of the imaging apparatus, paragraph [0117]).

Regarding claim 4, Tsunekawa et al. discloses wherein the second graphic has a shrunk image (thumbnail, figure 4, paragraphs [0033], [0037]) of the second image, an enlarged of the second image, a predetermined graphic including a mark, a transparent frame or an attribute value of the second image.

Regarding claim 5, Tsunekawa et al. discloses 
wherein a display size of the first image or the first graphic is a size corresponding to the angle of view of the first image (figures 5, 15), and
a display size of the second image or the second graphic is a size corresponding to the angle of view of the second image (figures 5, 15).

Regarding claim 11, all the limitations are contained in claim 1, therefore, see Examiner’s comments regarding claim 1, except for the limitation “input part,” which is included in display part 27 disclosed in Tsunekawa et al (figure 1, paragraphs [0020], [0024]-[0026]), for inputting image data of a still image or motion mage captured by imaging unit 11, which is read as “an external image capturing apparatus,” figure 1, paragraphs [0020]-[0021].  Noted that Figure 1 shows that imaging unit 11 is an external part with respect to display part 27.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (JP 2010-252258) in view of Takahashi (US 2014/0125814) further in view of Aoki et al. (US 2016/0078590).
Regarding claim 3, Takahashi discloses a storage (SDRAM 223, figures 3, 8 paragraphs [0092]) storing the image data and the first information,
Tsunekawa et al. and Takahashi fail to disclose wherein the angle-of-view related information includes an electronic zooming magnification, a focal length, and a dimension or model type of an image capture element, and when the angle-of-view related information is included in the first information, the angle of view is calculated from the angle-of-view related information, and the angle of view is written into the first information.
However, Aoki et al. discloses the size of the output image, that is, the angle of view of the output image (electronic zoom angle of view) can be varied by a magnification factor (zoom magnification factor m), paragraph [0049].
Therefore, it would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to modify the device in Tsunekawa et al. and Takahashi by the teaching of Aoki et al. in order to change angle of view by performing electronic zooming.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (JP 2010-252258) in view of Takahashi (US 2014/0125814) further in view of Takahashi (JP 2008-028648).
Regarding claim 6, Tsunekawa et al. and Takahashi fail to disclose wherein, when there are a plurality of the second images having the positional relation within the same region on the background region, a graphic indicating a representative is displayed as the second information, and, in accordance with a selection operation of the graphic indicating the representative, information relating to the plurality of the second images is displayed so that the second image can be selected.
However, Takahashi (JP ‘648) discloses that if there is a plurality of images in which the focus area positions coincide with each other in an image captured at the same location, a photographing date may display on a map by using as a representative picture image, the representative picture image can be switched by the user (paragraphs [0029]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Tsunekawa et al. and Takahashi (US ‘814) by the teaching of Takahshi (JP ‘648) in order to easily select a desired images, i.e., the images having the focus positions at the desired positions (paragraph [0039]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (JP 2010-252258) in view of Takahashi (US 2014/0125814) further in view of JUNG et al. (US 2016/0142629).
Regarding claim 8, Tsunekawa et al. and Takahashi fail to disclose wherein, at the time of the image capturing, a monitor image during the photographing is displayed as the first image on the background region of the display screen, and the second graphic is displayed when there is the second image.
However, JUNG et al. discloses the electronic device 810 may superimpose onto the first image 812 (i.e., monitor image) a figure (e.g., an arrow or triangle) directing to the left as the first connection guide 813 (i.e., second graphic) for the second image 822 (i.e., the second image), figure 8, paragraphs [0159]-[0164]).
Therefore, it would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to modify the device in Tsunekawa et al. and Takahashi by the teaching of JUNG et al. in order to provide an improved convenience of enabling a user to easily view an image of a different view on the object while viewing at least one image for the same object (paragraph [0243]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (JP 2010-252258) in view of Takahashi (US 2014/0125814) further in view of Kameyama (US 2007/022304).
Regarding claim 9, Tsunekawa et al. and Takahashi fail to disclose wherein, at the time of the reproducing/displaying, based on the user operation on the display screen, a trimming frame is disposed on the first image and the second image on the background region, and a composite image among ranges of angles of view of images included within the trimming frame is generated and stored as the image data.
However, Kameyama discloses trimming frame X (i.e., a trimming frame) is disposed on two images, and the trimming processing unit 60 cuts out an image surrounded by trimming frame X from photograph image S0 to obtain trimming image S1, which is a cutout image (i.e., a composite image), see figures 4C-4D, paragraphs [0087]-[0089].
Therefore, it would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to modify the device in Tsunekawa et al. and Takahashi by the teaching of Kameyama in order to provide an image trimming method and an image trimming apparatus for trimming a photograph image, by taking the intention of the photographer of the image as to zooming into consideration, so that the composition of the photograph image is corrected to more desirable composition (paragraph [0010]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (JP 2010-252258) in view of Takahashi (US 2014/0125814) further in view of Liu et al. (US 2004/0061787).
Regarding claim 10, Tsunekawa et al. and Takahashi fail to disclose wherein the image capture part is allowed to capture a wide angle image having an angle of view that is equal to or more than 180° and equal to or less than 360°, and at least either the first image or the second image is the wide angle image.
However, Liu et al. discloses a wide-angle camera includes a panoramic camera, which is an extremely wide-angle camera having field-of-view of up 360-degrees (paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to modify the device in Tsunekawa et al. and Takahashi by the teaching of Liu et al. in order to capture a wide-angle image and view the captured the wide-angle image in real time (paragraph [0001]).

Claims 2, 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shintani et al. (US 9,215,375) discloses photographing apparatus, image display apparatus, and display control method of image display.
Nonaka et al. (US 9,426,379) discloses photographing unit, cooperative photographing method, and recording medium having recorded program.
Fukuya et al. (US 9,924,087) discloses information terminal apparatus, information acquisition apparatus, information support method, and recording medium recording information support program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/16/2022